DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Pre-grant Publication 2009/0004829 to Saiki et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Saiki).  Saiki teaches an adhesive sheet having an adhesive layer (abstract) used in die-bonding a semiconductor device (paragraph 0002).  Saiki teaches that the adhesive layer is made from an adhesive composition comprising an acrylic copolymer, an epoxy thermosetting resin, and a thermosetting agent.  Saiki teaches that the acrylic copolymer comprises from 20 to 95 wt% of a structural unit derived from benzyl(meth)acrylate (paragraph 0040).  Saiki also teaches that other monomers such as glycidyl acrylate and glycidyl methacrylate can be included (paragraph 0046).  Saiki teaches that the thermosetting agent can be a novolak type phenol resin (paragraph 0060).  Saiki teaches that the adhesive composition can include a filler such as alumina, silicon carbide, and boron nitride (paragraphs 0104-0105).  Saiki is silent as to there being a magnetic filler present and also the hydroxyl equivalent weight of the acrylic copolymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783